El Juez Asociado Señor Ramírez Bages
emitió la opinión del Tribunal.
Acusado y convicto de los delitos de epígrafe, [1] el ape-lante fue sentenciado en 10 de febrera de 1970 a reclusión perpetua para ser cumplida concurrentemente con las penas de 6 meses de cárcel, de 2 a 5 años de presidio, y de 3 a 8 años por la comisión de los otros delitos. El veredicto del jurado fue por votación de 9 a 8.
*913Apunta que el tribunal sentenciador incidió (1) al con-denar al apelante mediante una indentifieación inadecuada, insuficiente, injusta, ilegal y sugestiva; (2) al dar instruc-ciones al jurado distintas a la que el jurado solicitó al regresar a Sala; (3) al ofrecer instrucción sobre la defensa de coartada y de buena reputación; (4) al declarar culpable al apelante en todos los casos, sin que dicha prueba fuera su-ficiente ya que demostraba duda razonable sobre la culpabili-dad del apelante.
(1) Examinemos primero las circunstancias del caso relacionadas con la identificación del apelante acusado de matar a tiros, en la barra del testigo Sierra Crespo, a David Trujillo Díaz, a eso de la media noche del 6 para el 7 de junio de 1969.
Al terminar la presentación de la prueba de cargo que consistió de dos testigos oculares de los hechos, uno solo de los cuales identificó al apelante como el autor de los delitos (el resto de la prueba de cargo fue técnico-médica y de fotografías del lugar, casquillos de bala y un formulario de El Impartial con un escrito al dorso) la defensa planteó la falta de identi-ficación del apelante. El juez sentenciador dictaminó que:
“. . . El Tribunal entiende que el caso de la doctrina de Gómez Incera naturalmente es aplicable en Puerto Eico y es aplicable a los hechos de estos casos. Precisamente los hechos de este caso caen dentro del ámbito de la doctrina establecida por el Tribunal en que el Tribunal Supremo se niega a revocar la sentencia, por el contrario, confirma la sentencia condenatoria porque entiende que a pesar de que el procedimiento que debe seguirse es el de presentar al testigo un número de personas, un ‘line up’, de personas más o menos parecidas para que de ese grupo de personas el testigo señale al que a juicio del testigo fue la que cometió los hechos. Sin embargo, en el caso de Gómez Incera dice el Tribunal que no hubo una identificación sugerida por la Policía porque la identificación que se hizo fue el producto de una observación que hicieron dos testigos de cargo por espacio de alrededor de veinte minutos mientras se cometían los hechos. Claro, en este caso el testigo no ha estado veinte minutos obser-*914vando al acusado, según su testimonio, pero el elemento del tiempo, el período de tiempo no es el único factor a considerar y una persona puede observar e identificar otra persona a veces mejor en un período menor de tiempo, depende de las circuns-tancias que concurran.
Por ejemplo, en el caso de Gómez Incera los dos testigos están bajo una tensión nerviosa en los momentos que se está cometiendo un atraco, un robo, tienen que estar nerviosos, tiene que estar consternada su capacidad para observar, está hasta cierto punto limitada y quizás en esas circunstancias el Tribunal Supremo entienda que un período de veinte minutos es tiempo razonable para aun una persona estando aterrorizada, nerviosa, pueda observar lo suficientemente bien al acusado para luego identificarlo.
En este caso nosotros entendemos que habiendo el testigo principal de cargo, testigo de nombre Félix Sierra Crespo, obser-vado al acusado según él por segundos durante esa noche, pero que también lo observó por la tarde, a las cuatro de la tarde, cuando el testigo está tranquilo, no tiene porqué estar nervioso, no está ocurriendo nada en ese momento, habla con el acusado aunque muy brevemente, una conversación muy corta, pero es de día, lo ve pegado a él cuando él le hace la pregunta, lo observa tranquilo, no está aterrorizado. Esa circunstancia de que lo está observando de cerca, hablando con él pegado a él, de día, tran-quilo, en unión al hecho de que viste una ropa llamativa, una ropa color orange en combinación la camisa con el pantalón y luego por la noche dentro de la nerviosidad del momento de los disparos lo ve nuevamente, le observa la ropa que es una ropa llamativa, todas esas circunstancias llevan al Tribunal a deter-minar que se trata de una identificación confiable. Tomando en cuenta además que no se trata de una persona que la tienen en el cuartel, o sacan al acusado de una celda sino que llega en un automóvil con un grupo de personas. Claro, es verdad que solo bajan al acusado, pero bajan al acusado del automóvil y el testigo lo señala allí al bajarse del automóvil.” (Énfasis nuestro.)
Sierra Crespo identificó al apelante como el autor de los delitos en este caso el día 8 de junio de 1969. A esos efectos testificó que vio al apelante el domingo 8 de junio de 1969 “En un grupo que traía el C.I.C. El agente que se llama Alejo *915Maldonado me dice ‘tú conoces a éste’ y yo le dije que ese era el joven”; que Maldonado mandó al apelante pararse frente al carro y entonces el testigo lo vio; que “parado nada más frente al carro, al que Alejo Maldonado sacó fue a éste [refiriéndose al apelante]
Debemos considerar si esta identificación es válida, y no viola el debido procedimiento de ley, a la luz de la doctrina enunciada por este Tribunal en Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969) (1) la cual es de aplicación a este caso pues la' referida identificación se realizó con posterioridad a la fecha en que resolvimos el caso de Gómez Incera, supra.
Dijimos en Gómez Incera que:
. . Hasta que se adopten las reglas correspondientes nos parece que siguiendo sustancialmente, en lo que es viable con-forme a nuestro procedimiento, lo dispuesto en el Art. 369 de la Ley de Enjuciamiento Criminal para las Islas de Cuba y Puerto Rico, antes transcrito, es suficiente garantía. Así el reconoci-miento o identificación se practicará poniendo a la vista del que hubiere de verificarlo al sospechoso o acusado haciéndolo compa-recer en unión con otras personas de circunstancias exteriores semejantes. A presencia de todas ellas o desde un punto en que no pudiese ser vista según lo determinare la persona que está practicando la investigación, el que deba practicar el reconoci-miento manifestará si se encuentra en la rueda o grupo la persona a quien hubiese hecho referencia en sus declaraciones designándola en caso afirmativo clara y determinadamente.”
En Stovall v. Denno, 388 U.S. 293 (1967), se sostuvo la identificación del acusado por una señora gravemente herida por él al penetrar en la casa de ella y luego de haber matado al marido de dicha señora, porque el confrontar al acusado en el hospital con la señora herida era imperativo, de inmediata necesidad pues nadie sabía cuánto tiempo perma-*916necería viva la señora, de manera que el único procedimiento factible era llevar al acusado a la habitación de la señora en el hospital. Es en este caso, y con referencia a las anteriores circunstancias, que el Tribunal Supremo de los Estados Unidos dijo que “la violación del debido procedimiento de ley en una confrontación depende de la totalidad de las circuns-tancias relacionadas con la misma. . . .”
En Simmons v. United States, 390 U.S. 877 (1968), se sostuvo la identificación de un acusado por cinco testigos separadamente en una serie de fotografías donde aparecía el acusado acompañado de otras personas. Dijo el tribunal que en este caso la identificación fotográfica era necesaria.
Por supuesto que este problema de la confrontación no puede surgir cuando el acusado es una persona conocida del testigo identificante con anterioridad a la comisión del delito o cuando dicho testigo testifica que observó al acusado durante un tiempo razonablemente largo mientras cometía el delito imputado, de manera que pudiera identificarlo con tal certeza y precisión que no pudiera dar lugar a un irreparable error de identificación, como en Gómez Incera, supra, en Boyd v. State, 472 S.W.2d 125 (Texas 1971) y en Edmisten v. People, 490 P.2d 58 (Col. 1971). (2)
Examinemos a continuación las circunstancias que culminaron en la identificación impugnada a fin de determinar si las mismas justifican concluir que no era necesaria la identificación “en rueda” provista por Gómez Incera, supra.
La prueba demuestra que:
1. — El testigo que identificó al apelante como al autor de los delitos fue Sierra Crespo quien dijo que la relación que existió entre él y el occiso, David Trujillo, consistía en la de “cliente y amigo mío, muy buena persona .... Trabajador y *917cumplidor . . . me ayudaba cuando yo lo necesitaba ... le dejaba su negocio . . . para que él [Trujillo] residiera allí en ocasiones.”
2. — En el momento de los tiros, en la barra había ocho clientes sentados en los taburetes frente a la barra, otros tres más en otros sitios del establecimiento más dos empleados. Sólo a dos de éstos, amigos del occiso, fueron traídos a testi-ficar por el fiscal y de éstos sólo uno testificó que vio al apelante hacer los disparos al occiso.
3. — La barra estaba con luz de colores algo tenue, “semi-oscura”, según uno de los testigos. Sierra usaba espejuelos (oscuros según dijo el fiscal en el curso de su argumenta-ción) en el momento de ocurrir los disparos. La distancia de donde está Sierra preparando la bebida a donde estaba la persona disparando se estimó en 16 pies.
4. — Sierra testificó que estaba de espaldas a la barra preparando unas bebidas cuando oyó los disparos; que “Tan pronto oí él ruido me bajé, primero solté la bebida y tan pronto salió él.muchacho corriendo yo di la vuelta . . . que no conocía o había visto al apelante antes de ese día”; que no vio entrar al apelante a su establecimiento. (Subrayado nuestro.) Continuó testificando que “Inmediatamente al oir los disparos miré hacia el sitio de donde venían . . . porque el sitio es pequeño .... Todo fue rápido, cuestión de segundos”; que la persona que disparó “Después que terminó . . . salió corriendo, abrió la puerta”; dijo que “Fue pra, pra, pra pra. . . . Y entonces inmediatamente salió corriendo.”; que no objetó el tiempo estimado de esto como de dos segundos; que había visto al apelante, en su establecimiento a las cuatro de la tarde cuando éste le preguntó quién era Trujillo y el testigo se lo señaló. Confrontado con su declaración que anteriormente firmó, en que dijo que “nunca lo había visto” (anteriormente) refiriéndose al apelante, dijo que eso era un error; que en dicha declaración se cometieron dos errores. *918Mas, sin embargo, uno aparece específicamente corregido en ella mientras que éste de nunca haber visto al apelante antes de los hechos no aparece corregido para que la declaración concordase con su testimonio de que había visto al apelante por la tarde. Se le preguntó al testigo porqué no le dijo al fiscal que incluyera en la declaración el hecho de que había visto al apelante por la tarde del día de los hechos. Contestó: “No me explico como . . . .” Testificó que el apelante vestía por la noche la misma ropa que usaba por la tarde, o sea, camisa “orange” o “brown” en combinación con el pantalón “Más o menos del mismo color o un poquito más oscuro.” Este detalle de la ropa no lo incluyó en su declaración anterior. Testificó que la descripción del autor de los delitos fue “Un hombre joven, tal como lo acabo de decir, le dije que tenía más o menos 20 años ... un hombre alto, delgado, trigueño, . . . .” En su testimonio no hizo referencia, como lo hizo en su declaración, a que el apelante tenía el pelo rizo.
El fiscal que tomó dicha declaración fue preguntado si dejó de poner en esa declaración algún hecho que Sierra le dijera dentro de la investigación. Contestó “Ahí está todo lo que el testigo dijo.” No recordó que Sierra le dijera que el apelante hubiese estado en el establecimiento de Sierra a las cuatro de la tarde el día de los hechos.
El segundo testigo de los hechos, Ramón Rivera Arocho, testificó que llegó a la barra momentos antes de los disparos. Se paró al lado del occiso “. . . en el sitio por donde entran para adentro del negocio, estaba parado pegado a la pared. Yo saqué la cartera porque ya me iba a ir, para pagarle al dueño del negocio, cuando yo estaba mirando el dinero que le iba a dar, al sonar los disparos yo según estaba mirando ahí me bajé, cuando me paré que me miro el pecho estaba herido. Entonces, en la confusión todo el mundo salió corriendo y yo al ver que nadie me asistía ni me llevaba al hospital me salí y el carro mío estaba parado alante, yo lo cogí y fui donde la mamá mía.” Preguntado si pudo ver de dónde procedían esos *919disparos, contestó “No señor, porque yo estaba mirando el dinero que iba a pagar al dependiente.” Testificó que la luz en la barra era en colores y que hay partes semioscuras en el establecimiento.
Es aparente de lo expuesto que la determinación del juez sentenciador al efecto de que la identificación era confiable y que no procedía la cuestión planteada por la defensa se basa mayormente en el testimonio de Sierra de que durante la tarde de los hechos vio al apelante cuando Sierra está tran-quilo y habla con aquél.
No podemos convenir con el tribunal de instancia en que la identificación en cuestión es confiable. Dos son los funda-mentos que justifican nuestra conclusión.
En primer lugar, no creemos que, a la luz de lo expuesto, era creíble que Sierra hubiese visto al apelante durante la tarde del día de los hechos. Creemos que el testigo Sierra, animado por su afecto hacia el occiso y, ante la posibilidad de que la identificación basada meramente en los dos segundos de duración de los hechos no se considerase confiable, trató de reforzarla con el testimonio de que lo vio por la tarde, hecho que resultó contradictorio con su propio testimonio de que “no conocía o había visto al apelante antes de ese día” así como con su declaración anterior de que “nunca lo había visto”, declaración que firmó y no corrigió en cuanto a esto como lo hizo en cuanto a otro hecho que encontró expuesto en forma errónea. El fiscal que tomó esa declaración corroboró que Sierra no le dijo que hubiera visto antes al apelante y que le pidiese corregir la declaración en ese sentido.
En segundo lugar, aun asumiendo que lo hubiese visto por la tarde, ¿puede decirse con razonable certeza que Sierra vio al apelante disparar? Las siguientes circunstancias más bien indican que no lo pudo ver.
El lugar estaba en una semioscuridad. Sierra usaba espe-juelos oscuros. Quedaba a unos 16 pies de donde disparó el autor de los hechos. El disparar y partir el apelante del lugar *920tomó dos o tres segundos. Sierra estaba de espaldas cuando sonó el primer disparo. Los otros tres se sucedieron dentro de menos de dos segundos. Al oir el disparo Sierra primero se bajó, luego soltó la bebida que estaba preparando “y tan pronto salió el muchacho corriendo yo di la vuelta.” (Subra-yado nuestro.) De manera que no lo vio disparar sino quizás cuando ya salía corriendo lo que significaba que no lo vio de frente sino, a lo sumo, de lado, si es que en realidad no fue de espaldas. Añádase a esto el natural ingrediente del estruendo y humareda de los disparos y la reacción de temor y de inseguridad que producen aun en el ánimo de los más avezados y la alarma que inmediatamente cundió entre los allí presente pues como testificó Sierra “todo el mundo se levantó . . . todo el mundo se volvió loco y yo salí gritando ‘llamen una ambulancia por favor’.”
Bajo las anteriores circunstancias, es forzoso concluir que Sierra ni pudo identificar al autor de los delitos cuando los cometió ni estaba en condiciones físicas ni mentales para hacerlo y que la identificación que ha tratado de sostener durante su interrogatorio es producto de su deseo de fijar la responsabilidad por los hechos ocurridos en alguna persona en particular.
En vista de lo expuesto, resulta innecesario considerar los restantes apuntamientos. No apareciendo que el apelante ha sido legalmente identificado como el autor de los delitos que se le imputaron en esta causa, deben revocarse las sem tencias dictadas por el Tribunal Superior, Sala de San Juan, en este caso, y absolverse al apelante.
El Juez Asociado, Señor Dávila, emitió opinión concu-rrente en la cual concurren los Jueces Asociados, Señor Her-nández Matos, Ramírez Bages y Torres Rigual. El Juez Asociado, Señor Martín, emitió opinión disidente en la cual concurren los Jueces Asociados, Señores Pérez Pimentel y Martínez Muñoz.
*921—0—

 NOTA DEL COMPILADOR: Los delitos son Asesinato en Primer Grado, infracciones a los Arts. 6 y 8 de la Ley de Armas y Ataque para Cometer Asesinato.


 Para la fecha indicada la policía debió haber sido debidamente instruida sobre su obligación de poner en práctica la norma de Gómez Incera, supra. Asumimos que ya se han dado las debidas instrucciones al efecto y que se está dando cumplimiento a la misma.


 Véanse, además, United States v. Follette, 410 F.2d 1135 (2d Cir. 1969); State v. Dessureault, 453 P.2d 951 (Ariz. 1969); Columbia Journal of Law and Social Problems, Vol. 6, No. 3, págs. 345, 348-350.